Citation Nr: 1118339	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  04-12 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The veteran had active service from March 1991 to April 1998.

The appeal comes before the Board of Veterans' Appeals (Board) from a November 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The undersigned Veterans Law Judge presided over a videoconference Hearing in February 2006 conducted between the RO and Board at Central Office, wherein the veteran provided testimony in support of his appeal.  A transcript of that hearing is contained in the claims file.  

The Board in June 2006 remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The case returned to the Board, and the Board in June 2008 issued a decision denying the claim.  The Veteran thereafter timely appealed the decision to the United States Court of Appeals for Veterans Claims (Court), and the Court by a Memorandum Decision vacated the Board decision and remanded the case to the Board for action consistent with that Court Decision.  

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

The Court in its February 2010 Memorandum Decision vacated the Board's June 2008 decision and remanded the case in part based on a finding that a private physician's February 2002 letter stating that the Veteran had diabetes mellitus since 1998 was sufficient indication of the disease being present within a year of the Veteran's April 1998 separation from service to necessitate a VA examination to obtain a medical opinion regarding etiology of the claimed diabetes mellitus.  The Court found such an indication notwithstanding the absence of direct medical documentation (not medical recordation of a reported history) of diabetes in service or within two years of service separation, and despite a January 2002 record from the same medical facility as the author of the February 2002 letter indicating that the Veteran was diagnosed with glucose intolerance in November 2000, suggesting that in fact diabetes had not been detected prior to that time.  Nonetheless, pursuant to the Court's Memorandum Decision, the Board must remand the claim to obtain a medical examination addressing the Veteran's diabetes mellitus and its etiology, to include whether it was present to a disabling degree within the first post-service year, to meet the requirements for presumptive service connection pursuant to 38 C.F.R. §§ 3.307, 3.309 (2010).

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and implemented at 38 C.F.R. § 3.159 (2010), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is: (1) evidence of a current disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations occurred that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.

The Board does not here conclude that the evidence of record, including particularly the Veteran's self-reported history of diabetes mellitus being present within the first post-service year, constitutes sufficient evidence of a "pertinent event" in service to necessitate a VA examination.  The Board is merely fulfilling the requirements of the Court's Memorandum Decision.  

The Board does not here weigh the credibility of the Veteran's statements regarding his history of diabetes mellitus after service.  The Court has previously stated that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).   Therefore crucial in this case is the credibility of the Veteran's statements regarding his history of disability and history of any past medical findings for which documentation has not been obtained.  In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court indicated the Board may not disregard a favorable medical opinion solely on the rationale that it was based on a history given by the Veteran.  As the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  

The Court also more recently indicated in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), that review of the claims file is not dispositive of the probative value of a medical opinion.  Rather, it is the information gathered from that review that is more determinative.  Therefore, just as acceptance of a Veteran's self-reported history may serve as grounds for granting a claim, the Veteran's self-report may also weigh against claim, depending on its interpretation or contradicting evidence of record.  Cf. Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (wherein the Court held that, where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).

Regarding the Veteran's statements about onset of diabetes mellitus, in determining the weight to be assigned to such statements, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide specific information as to any evidence of additional treatment or examination not yet associated with the claims file, including particularly as related to his claimed onset of diabetes mellitus and first diagnosis of the disease.  Ask him to provide a clear statement addressing what medical practitioner or practitioners first diagnosed the condition and when, and how that diagnosis was made.  Ask him to provide and contact information for that or those medical practitioners.  Afford him the opportunity to submit any additional information or evidence.  Conduct any indicated development.

2.  With appropriate authorization, all pertinent treatment records not yet obtained, including from VA sources and private sources, should be obtained and associated with the claims file.  

3.  Thereafter, schedule the Veteran for examination by a VA endocrinologist to address the nature and etiology of the Veteran's diabetes mellitus.  The claims folder and a copy of this Remand should be made available to the examiner for review, and should be reviewed for the examination.  All tests and studies deemed necessary by the examiner should be conducted.  The examiner should do the following:  

a.  The examiner should note records within the claims file documenting onset of diabetes mellitus.  The examiner should note that there are two records within the claims file - a February 2002 letter from Dr. R of the Paradise Family Health Center informing of a diagnosis of diabetes mellitus in 1997, and a March 2005 VA treatment record informing of a diagnosis of diabetes mellitus in 1998 - which inform of diabetes mellitus diagnosis either in service or within the first year following the Veteran's April 1998 separation from service.  However, the examiner should also note that those reported diagnoses in 1997 and 1998 are not reflected in any medical records from those years (at least not within the claims file as it existed at the time of the Board's (now vacated) June 2008 decision or within the claims file as it exists at the time of Board's 2011 remand).  Further, the February 2002 letter from Dr. R also informs that the Veteran had only been a patient at Paradise Family Health Center since July 2001, and a January 2002 record from that facility informs that the Veteran was diagnosed with glucose intolerance in November 2000.  The current examiner is thus advised that questions of etiology and date of onset of diabetes mellitus may turn in part on the credibility of the Veteran as a historian of alleged past medical findings not otherwise documented in the record and potentially as contradicted by medical evidence of record.  (Further, regarding conditions such as diabetes and hypoglycemia, necessarily even the most forthright intentions on the part of the Veteran may nonetheless produce unreliability as a medical historian due to the Veteran's lack of medical knowledge and the absence of blood glucose readings when hypoglycemic or hyperglycemic episodes are alleged to have occurred.)  The examiner should seek to resolve such questions of etiology of the Veteran's diabetes mellitus through appropriate tests, to the extent useful and feasible, as well as through review of the past medical records, as well as by consideration of the Veteran's statements both currently and as documented in past records.  

b.  The examination should be conducted based on consideration not only of examination findings but also of the Veteran's statements of current symptoms and past history, as well as past records including of examination and treatment as documented within the claims file.  The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of severity of disability.  The examiner should explicitly state his or her conclusions about the Veteran's credibility with regard to assertions relevant to his claimed diabetes mellitus, its earliest diagnosis, and its etiology.  The examiner should address the extent to which the Veteran's history of signs or symptoms or impairment in functioning as associated with diabetes mellitus are consistent or inconsistent with or are explained by or not explainable by objective findings within the record or by accepted medical knowledge.  

The examiner should provide an opinion whether it is at least as likely as not (at least 50% probability) that the Veteran's diabetes mellitus developed in service or is otherwise related to service.  The examiner should also address the likelihood that the disease was manifested within a year following the Veteran's April 1998 separation from service.  The examiner should explain any conclusions as to the earliest onset and etiology of the Veteran's diabetes mellitus, including the earliest manifestation of the disease.  

c.  The examiner should provide a rationale for all assessments and opinions he or she provides, and the factors upon which each medical assessment or opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why this is so.

4.  Thereafter, readjudicate the remanded claim de novo.   If the benefits sought on appeal the subject of this remand are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


